Citation Nr: 0739268	
Decision Date: 12/13/07    Archive Date: 12/19/07

DOCKET NO.  06-17 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
including coronary artery disease and heart failure. 

2.  Entitlement to service connection for chronic residuals 
of pneumonia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1961 to January 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision.  In September 
2007, the veteran appeared at a hearing at the RO before the 
undersigned. 


FINDINGS OF FACT

1.  A heart disability was not present in service or for 
three decades following service discharge and the 
preponderance of the evidence is against a finding that it is 
related to service. 

2.  The preponderance of the evidence is against a finding 
that the veteran has chronic residuals of pneumonia related 
to service. 


CONCLUSIONS OF LAW

1.  A heart disability was not incurred in or aggravated by 
active service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131,1137 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2007).

2.  Chronic residuals of pneumonia were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 
5107 (West 2002); 38 C.F.R. §§  3.102, 3.303 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in August 2005, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claims.  In March 2006, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  
  
VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file; all identified and available treatment 
records have been secured.  Thus, the duties to notify and 
assist have been met.

Analysis

The veteran essentially contends that his current 
disabilities are due to smoking in service. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

To the extent that the veteran attributes his disabilities to 
tobacco use, the Board notes that for claims received by VA 
after June 9, 1998, a disability or death will not be 
considered service-connected on the basis that it resulted 
from injury or disease attributable to the veteran's use of 
tobacco products during service.  38 C.F.R. § 3.300(a).  In 
this case, the veteran's claims for service connection for 
heart disability and residuals of pneumonia were received in 
August 2005 and therefore, the veteran's currently diagnosed 
heart disability and residuals of pneumonia cannot, under 38 
C.F.R. § 3.300(a), be considered service-connected 
disabilities if such diseases are attributable to the use of 
tobacco products during service.  In short, although the 
veteran has asserted that the cause of his heart disability 
and residuals of pneumonia should be service-connected 
because of the smoking habit he developed in service, 
applicable VA regulations prohibit a grant of the benefit on 
that basis.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300(a).

Service connection is not prohibited if the disability can be 
service-connected on some basis other than the veteran's use 
of tobacco products during service, or if the disability 
became manifest during service.  See 38 U.S.C.A. § 1103(a); 
38 C.F.R. 
§ 3.300(b).  However, as discussed below, there is no medical 
evidence of record that the appellant had heart problems or 
actual pneumonia during service or until many years following 
his separation from service, nor is there any medical 
evidence of record relating heart disability or residuals of 
pneumonia directly to his active service.  Therefore, 
consideration for tobacco use is not warranted. 

A Heart Disability 

If cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. This 
presumption does not apply in the present case as a 
cardiovascular disease did not manifest until many years 
after discharge, as discussed below.

The veteran currently has a heart disability as noted by 
various treatment and hospitalization records in the claims 
folder. 

Service medical records are negative for any complaints or 
findings related to a heart disability.  In fact, the 
examination at service discharge noted a normal heart 
evaluation.  

Based on the evidence, the Board finds that the preponderance 
of the evidence is against finding that current heart 
disability is related to service.  Service medical records 
were negative for a heart disability and the first indication 
of a heart disability was not until 1994 (as noted in a 
January 2004 Danbury Hospital record citing a 1994 myocardial 
infarction).  This is 30 years after service discharge; the 
lengthy period without treatment and lack of documented 
evidence of continuity of symptomatology weighs against the 
claim.  Additionally, there is no competent medical evidence 
that current heart disability is related to service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for three decades following service.  Thus, while there is 
current evidence of a heart disability, there is no true 
indication that that a disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints of a heart disability in 
service and the lack of diagnosis of the claimed disability 
until several decades post-service, any opinion relating 
pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      
  
In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that his 
current heart disability is related to service) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Chronic residuals of pneumonia

The veteran has a current disability as a January 2004 
medical record noted an impression of community acquired 
pneumonia.

Service medical records showed that in January 1962 that 
there was concern that the veteran might develop pneumonia 
after siphoning gasoline from a vehicle.  However, there were 
no further indications in the service medical records that 
the veteran actually developed pneumonia or of any other 
incidents involving pneumonia.  The examination report at 
service discharge noted a normal lung and chest evaluation.   

Based on the evidence, the Board finds that service 
connection for chronic residuals of pneumonia is unwarranted.  
While there was a notation of the possibility of developing 
pneumonia in service, there was no true indication that he 
actually developed pneumonia.  The first indication post-
service of a disability was not until 2004, which is four 
decades after service.  The lengthy period without treatment 
and lack of documented evidence of continuity of 
symptomatology weighs against the claim.  Additionally, there 
is no competent medical evidence that chronic residuals of 
pneumonia are related to service.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for four decades following service.  Thus, while there is 
current evidence of pneumonia, there is no true indication 
that that a disability is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of complaints pneumonia or its residuals 
in service and the lack of diagnosis of the claimed 
disability until several decades post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where "no reasonable possibility exists that 
such assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

As noted above, the veteran is competent to attest to his 
observations of his disorder.  Layno; 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
has chronic residuals of pneumonia related to service) 
because he does not have the requisite medical expertise.  
See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart disability, including coronary 
artery disease and heart failure, is denied. 

Service connection for chronic residuals of pneumonia is 
denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


